Case 19-33915-KRH         Doc 24     Filed 09/12/19 Entered 09/12/19 17:12:11             Desc Main
                                    Document      Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

IN RE:                                                              BCN#: 19-33915-KRH
LeMar Allen Bowers                                                  Chapter: 13
Debtor(s)


                            NOTICE OF MOTION (OR OBJECTION)

        CARRINGTON MORTGAGE SERVICES, LLC has filed papers with the court
objecting to the confirmation of the proposed Chapter 13 plan.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

        If you do not want the court to grant the relief sought in the Objection, or if you want the
court to consider your views on the objection , then on or before October 9, 2019, you or your
attorney must:

              File with the court, at the address shown below, a written request for a hearing [or
               a written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail
               your request for hearing (or response) to the court for filing, you must mail it early
               enough so the court will receive it on or before the date stated above.

                       U.S. Bankruptcy Court
                       701 East Broad Street,
                       Suite 4000
                       Richmond, VA 23219


               You must also send a copy to:
                     Gregory N. Britto, Esquire
                     Malcolm B. Savage, III, Esquire
                     William M. Savage, Esquire
                     Thomas J. Gartner, Esquire
                     Mary F. Balthasar Lake, Esquire
                     Nicole McKenzie, Esquire
                     SHAPIRO & BROWN, LLP
                     501 Independence Parkway, Suite 203
                     Chesapeake, Virginia 23320
                     (703) 449-5800
Case 19-33915-KRH        Doc 24     Filed 09/12/19 Entered 09/12/19 17:12:11            Desc Main
                                   Document      Page 2 of 6



              Attend a hearing to be scheduled on 10/09/2019, 11:10 AM, Judge Huennekens'
               Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. If no timely
               response has been filed opposing the relief requested, the court may grant the
               relief without holding a hearing.

       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that relief.


Dated: 9/12/2019                      SHAPIRO & BROWN, LLP
                                      Attorneys for CARRINGTON MORTGAGE SERVICES,
                                      LLC


                                  By: /s/ Nicole McKenzie
                                      Gregory N. Britto, Esquire
                                      VSB #23476
                                      Malcolm B. Savage, III, Esquire
                                      VSB #91050
                                      William M. Savage, Esquire
                                      VSB #26155
                                      Thomas J. Gartner, Esquire
                                      VSB #79340
                                      Mary F. Balthasar Lake, Esquire
                                      VSB #34899
                                      Nicole McKenzie, Esquire
                                      VSB #93990
                                      SHAPIRO & BROWN, LLP
                                      501 Independence Parkway, Suite 203
                                      Chesapeake, Virginia 23320
                                      (703) 449-5800
Case 19-33915-KRH        Doc 24     Filed 09/12/19 Entered 09/12/19 17:12:11           Desc Main
                                   Document      Page 3 of 6



                                  CERTIFICATE OF SERVICE


       I certify that I have this 12th day of September, 2019, electronically transmitted and/or
mailed by first class mail, postage pre-paid or hand-delivered a true copy of the foregoing Notice
of Motion (or Objection) to the following:

James E. Kane
Kane & Papa, PC
1313 East Cary Street, PO Box 508
Richmond, VA 23218-0508

Carl M. Bates
P. O. Box 1819
Richmond, VA 23218

LeMar Allen Bowers
10250 Scots Landing Rd
Mechanicsville, VA 23116



                                      /s/ Nicole McKenzie
                                      Gregory N. Britto, Esquire
                                      Malcolm B. Savage, III, Esquire
                                      William M. Savage, Esquire
                                      Thomas J. Gartner, Esquire
                                      Mary F. Balthasar Lake, Esquire
                                      Nicole McKenzie, Esquire



Gregory N. Britto, Esquire
Malcolm B. Savage, III, Esquire
William M. Savage, Esquire
Thomas J. Gartner, Esquire
Mary F. Balthasar Lake, Esquire
Nicole McKenzie, Esquire
Shapiro & Brown, LLP Attorney for
Carrington Mortgage Services, LLC
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800 19-282728
Case 19-33915-KRH       Doc 24     Filed 09/12/19 Entered 09/12/19 17:12:11              Desc Main
                                  Document      Page 4 of 6



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION

IN RE:                                                            BCN#: 19-33915-KRH
LeMar Allen Bowers                                                Chapter: 13
Debtor(s)


              OBJECTION OF CARRINGTON MORTGAGE SERVICES, LLC
                      TO PROPOSED CHAPTER 13 PLAN AND
                           CONFIRMATION THEREOF

        CARRINGTON MORTGAGE SERVICES, LLC, and its assignees and/or successors in
interest, a secured creditor in the above-entitled Bankruptcy proceeding, hereby submits the
following objections to the confirmation of the Chapter 13 Plan proposed by Debtor:

       1.      This objecting secured creditor is the beneficiary of a trust deed on property
commonly known as 10250 Scots Landing Rd, Mechanicsville, VA 23116; the promissory note
and deed of trust were attached to the proof of claim filed by the secured creditor.

       2.     The debtor is due an estimated total pre-petition arrears of $23,647.95.

     3.       The proposed Plan does not set forth a reasonable schedule and time period for the
payment of arrearages on the deed of trust.

       4.     The proposed Chapter 13 plan does not provide this objecting secured creditor
with adequate protection or adequate security, according to Sections 362 and 1325(a) of the
Code.

        5.    As indicated by the debtor's payment history and schedules, the Plan is not
feasible.



Gregory N. Britto, Esquire
Malcolm B. Savage, III, Esquire
William M. Savage, Esquire
Thomas J. Gartner, Esquire
Mary F. Balthasar Lake, Esquire
Nicole McKenzie, Esquire
Shapiro & Brown, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800 19-282728
Case 19-33915-KRH       Doc 24    Filed 09/12/19 Entered 09/12/19 17:12:11          Desc Main
                                 Document      Page 5 of 6



                                       CONCLUSION

        Any Chapter 13 Plan proposed by Debtors must provide for and eliminate the objections
specified above in order to be feasible and to provide adequate protection to this objecting
secured creditor. It is respectfully requested that confirmation of the Chapter 13 Plan as
proposed by Debtor be denied.

       WHEREFORE, secured creditor prays as follows:

       1.     That confirmation of the proposed Chapter 13 Plan be denied.
       2.     For attorney's fees and costs incurred herein.
       3.     That a hearing be held October 9, 2019, at 11:10 am at Judge Huennekens'
              Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia on this objection.
       4.     For such other relief as this Court deems proper.


Dated:9/12/2019                     Respectfully submitted
                                    CARRINGTON MORTGAGE SERVICES, LLC
                                    By Counsel:

                                    /s/ Nicole McKenzie
                                    Gregory N. Britto, Esquire
                                    Malcolm B. Savage, III, Esquire
                                    William M. Savage, Esquire
                                    Thomas J. Gartner, Esquire
                                    Mary F. Balthasar Lake, Esquire
                                    Nicole McKenzie, Esquire
                                    Shapiro & Brown, LLP
                                    501 Independence Parkway, Suite 203
                                    Chesapeake, Virginia 23320
                                    (703) 449-5800
Case 19-33915-KRH        Doc 24    Filed 09/12/19 Entered 09/12/19 17:12:11            Desc Main
                                  Document      Page 6 of 6



                                  CERTIFICATE OF SERVICE


I certify that I have electronically transmitted and/or mailed true copies of the above Objections
to the Chapter 13 Plan, by First Class Mail, postage prepaid on this _12th day of September, 2019
to the following:

James E. Kane
Kane & Papa, PC
1313 East Cary Street, PO Box 508
Richmond, VA 23218-0508

Carl M. Bates
P. O. Box 1819
Richmond, VA 23218

LeMar Allen Bowers
10250 Scots Landing Rd
Mechanicsville, VA 23116


                                     /s/ Nicole McKenzie
                                     Gregory N. Britto, Esquire
                                     Malcolm B. Savage, III, Esquire
                                     William M. Savage, Esquire
                                     Thomas J. Gartner, Esquire
                                     Mary F. Balthasar Lake, Esquire
                                     Nicole McKenzie, Esquire
19-282728
